Citation Nr: 1103946	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  03-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by which the 
Department to Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to service connection for PTSD.  The Board later 
added the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium) in which the United 
States Court of Appeals for Veterans Claims held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2004. 

FINDINGS OF FACT

1.  On July 20, 2010, the Board issued a decision by which it 
denied the Veteran's claim of entitlement to service connection 
for PTSD and remanded the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.

2.  In or about September 2010, the Board was notified by the 
Montgomery RO that the Veteran died in April 2010.  


CONCLUSIONS OF LAW

1.  The July 20, 2010 rating decision addressing the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for a psychiatric disorder other than PTSD is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009). 

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On July 20, 2010, the Board issued a decision that denied the 
Veteran's claim of entitlement to service connection for PTSD and 
remanded his claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  Unfortunately, in or about 
September 2010, the Board was notified by the Montgomery RO that 
the Veteran had died in April 2010.  Because the Veteran's death 
preceded the Board's decision, the Board did not have 
jurisdiction to issue that decision.  Therefore, the July 2010 
decision must be vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 
C.F.R. § 20.904 (2010).

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.

Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).


ORDER

The July 20, 2010 Board decision addressing the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for a psychiatric disorder other than PTSD is 
vacated.

The appeal is dismissed.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


